18-12341-smb          Doc 129       Filed 03/08/19 Entered 03/08/19 14:35:11                     Main Document
                                                  Pg 1 of 2


     SIDLEY AUSTIN LLP
     Michael G. Burke
     Dennis Kao
     787 Seventh Avenue
     New York, New York 10019
     Telephone: (212) 839-5300
     Facsimile: (212) 839-5599
     mgburke@sidley.com
     dkao@sidley.com

     Counsel for Wilmington Trust, N.A.,
     solely in its capacity as Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


      In re                                                           Chapter 11

      1141 REALTY OWNER LLC, et al.,                                  Case No. 18-12341 (SMB)

                          Debtors. 1                                  Jointly Administered


                   NOTICE OF FILING OF STAMPED FILED PROOF OF CLAIM

              PLEASE TAKE NOTICE, that Wilmington Trust, N.A., solely in its capacity as Trustee

 for the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust 2015-C28,

 Commercial Mortgage Pass-Through Certificates, Series 2015-C28, (the “Trustee”) and RMezz

 Flatiron LLC (“RMezz” and together with the Trustee, the “Secured Lender”) acting by and

 through the special servicer, Midland Loan Services, a division of PNC National Bank, N.A. (the

 “Special Servicer”) as its authorized agent pursuant to that certain Pooling and Servicing

 Agreement dated May 1, 2015, and the agreements entered into in connection therewith, with

 respect to a secured loan agreement executed prepetition by 1141 Realty Owner LLC (“Debtor-




 1
  The Debtors herein and the last four digits of their respective tax identification number are: 1141 Realty Owner LLC
 (1804) and Flatironhotel Operations LLC (4773). The Debtors’ principal place of business is 9 West 26th Street a/k/a
 1141 Broadway, New York, New York.
18-12341-smb        Doc 129    Filed 03/08/19 Entered 03/08/19 14:35:11         Main Document
                                             Pg 2 of 2


 Owner”), hereby submits the stamped filed copy of their proof of claim originally filed with the

 Bankruptcy Court on November 2, 2018 pursuant to the Order Establishing Deadline for Filing of

 Proofs of Claim and Approving the Form and Manner of Notice Thereof (Docket No. 63) in the

 chapter 11 case of Debtor 1141 Realty Owner LLC (the “Proof of Claim”).

          PLEASE TAKE FURTHER NOTICE, that annexed hereto as Exhibit 1 is the Proof of

 Claim, together with each of its exhibits.


 Dated: March 8, 2019                                     SIDLEY AUSTIN LLP
        New York, New York                                /s/ Michael G. Burke
                                                          Michael G. Burke
                                                          Dennis Kao
                                                          787 Seventh Avenue
                                                          New York, NY 10019
                                                          Telephone: (212) 839-5300
                                                          Facsimile: (212) 839-5599

                                                          Counsel for Wilmington Trust, N.A.,
                                                          solely in its capacity as Trustee




                                                2
 ACTIVE 240921149
